DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/388,321 is responsive to communications filed on 12/29/2020, in reply to the Non-Final Rejection of 09/29/2020. Currently, claims 1-13 and 15-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 12 and 14-15 is withdrawn in view of the newly discovered reference(s) to Blanford et al. (U.S. Publication No. 2008/0101682).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
In regard to claims 1-15, these claims were rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that the amendments to the claims are sufficient to overcome these rejections. The Examiner respectfully agrees. As such, the rejections of claims 1-15 under 35 U.S.C. 112(b) have been withdrawn.

In regard to claims 1, 16, and 17, the Applicant submits that these independent claims are in condition for allowance due to containing the subject matter previously deemed allowable from the previously presented claims 12, 14, and 15. As discussed above under the Allowable Subject Matter heading, the indicated allowability of those claims has been withdrawn in view of newly discovered references, and as such, these independent claims are not in condition for allowance. The rejections of these claims under 35 U.S.C. 103 can be found in the rejections below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Camilleri et al. (U.S. Publication No. 2006/0125919), hereinafter referred to as Camilleri, in view of Hayasaka (U.S. Publication No. 2015/0062141), hereinafter referred to as Hayasaka, in further view of Blanford et al. (U.S. Publication No. 2008/0101682), hereinafter referred to as Blanford.

In regard to claim 1, Camilleri teaches a method for displaying and processing an image captured by an optical system (Camilleri abstract noting a vision system for a vehicle including an imaging device having an imaging sensor and a display device. The imaging device communicates an image signal to the display device) used to simulate a rear-view system of a vehicle (Camilleri paragraph 2 noting present invention relates to imaging systems for vehicles and, more particularly, to reverse aid imaging systems with a rearward facing imaging device or camera and a display), the method comprising:
capturing the image (Camilleri paragraph 3 noting camera or imaging sensor may capture an image of the rearward (or sideward or other blind spot area) field of view, and the image may be displayed to the driver of the vehicle to assist the driver in backing up or reversing or otherwise driving or maneuvering the vehicle); 
detecting a region of interest (ROI) of the captured image (Camilleri paragraph 11 noting provide enhanced processing of a portion of the image data that corresponds to the region of the scene at which the object was detected, or may adjust the display to highlight or enhance the displayed images of the detected object or of the region of the display that corresponds to the region of the exterior scene at which the object was detected); and
displaying the processed image on a display (Camilleri paragraph 5 noting the display system displays the captured images at a display device in the vehicle; and Camilleri paragraph 11 noting the imaging and display system may be adjusted or controlled to provide enhanced imaging of the exterior scene or enhanced processing of the captured images or enhanced displaying of the images of the exterior scene and the detected object, in response to such an object detection). 
However, Camilleri does not expressly disclose calculating one or more of a size, a position, and a field of view of a region of interest (ROI) of the captured image;
calculating a blur factor for blurring the ROI; and
processing the image by manipulating an image gradient of the ROI pixel by pixel using the blur factor to reduce at least one of a brightness or a contrast of one or more pixels of the ROI, 
and wherein the manipulating of the image gradient of the ROI pixel by pixel comprises adjusting pixel contrast to achieve a less than 90 degree step function.
calculating one or more of a size, a position, and a field of view of a region of interest (ROI) of the captured image (Hayasaka paragraph 36 noting the position of the frame or the size of the frame to be displayed on the head-up display 20 is calculated based on the acquired position and size of the object for each object, which is determined as an object to be alerted);
calculating a blur factor (Hayasaka paragraph 39 noting the display control signal for blurring display includes a luminance pattern in which a luminance value decreases from the center portion to the respective end portions) for blurring the ROI (Hayasaka paragraph 39 noting the edge of the line of the frame is in a blurred state.  In the ECU 30, the display control signal for blurring display is transmitted to the head-up display 20); and
processing the image by manipulating an image gradient of the ROI pixel by pixel using the blur factor to reduce at least one of a brightness or a contrast of one or more pixels of the ROI (Hayasaka paragraph 39 noting the display control signal for blurring display includes a luminance pattern in which a luminance value decreases from the center portion to the respective end portions (both sides) in the width direction of the line of the frame.  Change in the decreasing luminance value may decrease linearly or may decrease in a curve shape, like a normal distribution curve.  The highest luminance value in the center portion may be the same luminance value as the given luminance value for edge display or a luminance value around the given luminance value.  The smallest luminance value of each edge may be 0 or a value smaller than 0.  In this way, the luminance value decreases in the end portions (both sides), whereby the edge of the line of the frame is in a blurred state; and Hayasaka Fig. 3B showing the gradient of pixels in the frame having manipulated luminance, which translates to differences in brightness).
However, Hayasaka does not expressly disclose wherein the manipulating of the image gradient of the ROI pixel by pixel comprises adjusting pixel contrast to achieve a less than 90 degree step function.
In the same field of endeavor, Blanford teaches wherein the manipulating of the image gradient of the ROI pixel by pixel (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI) comprises adjusting pixel contrast to achieve a less than 90 degree step function (Blanford paragraph 48 noting the user may select a Gaussian filter, and a 90 degree step function is a Gaussian low pass filter; and Blanford Fig. 4C showing allowing the user to select one of four filter types or no filter at all. Blur value of the pixels is analogous to the strength of the filter).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Camilleri and Hayasaka because both disclosures relate to imaging and display systems for vehicles that can have object detection systems, both disclosures can be implemented as systems that present rearward facing views to the driver, and both systems are motivated to provide visual enhancements to areas relating to detected objects in the images in order to provide additional visual cues to a driver in different circumstances. The teachings of Hayasaka include the use of a frame around detected objects, and in different circumstances, having a clear or blurred frame, indicating different levels of visual cue to the driver to achieve their attention. Additionally, it would have been obvious to combine these teachings with the teachings of Blanford, because each disclosure includes teachings of applying filters to regions of interest, and the teachings of Blanford include multiple options for applying different types of filters to regions of interest. Thus, modified to incorporate the teachings of Hayasaka and Blanford, the teachings of Camilleri include all of the limitations presented in claim 1.

In regard to claim 2, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Camilleri teaches wherein the display on which the processed image is displayed Camilleri paragraph 5 noting the display system displays the captured images at a display device in the vehicle; and Camilleri paragraph 11 noting that the image is processed) is at least one of an internal vehicle display (Camilleri paragraph 30 noting the display element or display device may be located at an upper windshield area of the vehicle so as to be readily viewable by the driver of the vehicle the display element or display device may be located at an upper windshield area of the vehicle so as to be readily viewable by the driver of the vehicle.  The display element may be located at or near the interior rearview mirror assembly of the vehicle or may be associated with the interior rearview mirror assembly of the vehicle.  Optionally, the display element may be located at or near an accessory module 
However, Camilleri does not expressly disclose dashboard or A pillar display. It would have been obvious to a person having ordinary skill in the art before the effective filing date that the display of Camilleri could be placed at the dashboard or by the A pillar inside the vehicle as a matter of design choice, and the disclosure of Camilleri regarding “upper windshield area” or “located near” accessory modules or windshield modules could refer to these locations, and it’s clear that there are multiple options for the display location as long as the display is “readily viewable by the driver.”
Additionally it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 3, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Hayasaka teaches wherein one or more of the size, position, and field of view of the ROI is calculated based on one or more preset parameters (Hayasaka paragraph 36 noting the position of the frame or the size of the frame to be displayed on the head-up display 20 is calculated based on the acquired position and size of the object for each object, which is determined as an object to be alerted).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 5, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Camilleri teaches wherein the ROI comprises a plurality of regions (Camilleri paragraph 42 noting vision system may detect the distance to objects in various zones or regions behind the vehicle and may provide a graphic or video overlay of the displayed image to indicate to the driver the distance to one or more detected objects)


In regard to claim 6, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 5 as discussed above. In addition, Hayasaka teaches wherein each region of the plurality of regions of the ROI is manipulated using a different blur factor (Hayasaka paragraph 15 noting the display in which the edge of the display image is first blurred is performed, and thereafter, the display in which the edge of the display image is clear may be performed.  In this case, for example, the display in which the edge of the display image is blurred is first performed for all detected objects, and switching to the display in which the edge of the display image is performed only for an object, to which the driver needs to be alerted, among the objects, i.e. different objects displayed have differing blur/no blur depending on urgency to the driver, indicating a scenario where one object ROI is blurred and one is not blurred).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 7, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Camilleri teaches wherein one or more of the size, position, and field of view of the ROI is calculated based on a user input (Camilleri paragraph 32 noting the imaging system may provide various functions or features that are selectable by a user of the system (such as the driver of the vehicle) via one or more user inputs at or near or associated with the display system; and Camilleri paragraph 32 noting may be selectively operable to zoom in on a detected object or to pan across a scene, i.e. changing the position and field of view of the object region).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 8, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Hayasaka teaches wherein one or more of the size, position, and field of view of the ROI is calculated (Hayasaka paragraph 32 noting display position calculation processing, edge display processing, and blurring display processing are performed by the electronic control unit ECU 30, and that in the ECU 30, the above-described processing is performed based on the external information signal or the internal information signal in each control cycle) based on a vehicle input comprising at least one of a vehicle speed, a surrounding environment, a detected weather condition, a detected user or driver, a detected traffic condition, and a location of the display (Hayasaka paragraph 30 noting that internal information detected by internal sensors includes vehicle speed, position, steering angle, etc. and is transmitted as the internal information signal to the ECU 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 9, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Hayasaka teaches further comprising calculating a vehicle input comprising at least one of a vehicle speed, a surrounding environment, a detected weather condition, a detected user or driver, a detected traffic condition, and a location of the display (Hayasaka paragraph 30 noting that internal information detected by internal sensors includes vehicle speed, position, steering angle, etc. and is transmitted as the internal information signal to the ECU 30; and Hayasaka paragraph 32 noting display position calculation processing, edge display processing, and blurring display processing are performed by the electronic control unit ECU 30, and that in the ECU 30, the above-described processing is performed based on the external information signal or the internal information signal in each control cycle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 10, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Hayasaka teaches wherein the calculating of the blur factor comprises calculating the blur factor using the calculated vehicle input (Hayasaka paragraph 30 noting that internal information detected by internal sensors includes vehicle speed, position, steering angle, etc. and is transmitted as the internal information signal to the ECU 30; and Hayasaka paragraph 32 noting display position calculation processing, edge display processing, and blurring display processing are performed by the electronic control unit ECU 30, and that in the ECU 30, the above-described processing is performed based on the external information signal or the internal information signal in each control cycle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 11, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 10 as discussed above. In addition, Hayasaka teaches wherein the calculated vehicle input is vehicle speed and the blur factor increases in response to an increase in the calculated vehicle speed (Hayasaka paragraph 30 noting that internal information detected by internal sensors includes vehicle speed, position, steering angle, etc. and is transmitted as the internal information signal to the ECU 30; and Hayasaka paragraph 32 noting display position calculation processing, edge display processing, and blurring display processing are performed by the electronic control unit ECU 30, and that in the ECU 30, the above-described processing is performed based on the external information signal or the internal information signal in each control cycle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 12, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Blanford teaches wherein the manipulating of the image gradient of the ROI pixel by pixel (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI) comprises reducing the brightness and contrast of each pixel in the ROI (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI; The embodiment shown in Fig. 4C allows the user to select one of four filter types or no filter at all. The user may select a median, an averaging, a Gaussian, or a morphology filter. Blur value of the pixels is analogous to the strength of the filter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 13, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Hayasaka teaches wherein the manipulating of the image gradient of the ROI pixel by pixel comprises at least one of applying a filter in the ROI, applying contrast via a tone reproduction curve, and desaturation of color in the ROI (Hayasaka paragraph 40 and Fig. 3B showing the curve shaped luminance pattern applied to the ROI).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 15, Camilleri, Hayasaka, and Blanford teach all of the limitations of claim 1 as discussed above. In addition, Blanford teaches wherein the manipulating of the image gradient of the ROI pixel by pixel (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI) comprises adopting information from a first pixel to a second pixel and adopting information from the second pixel to the first pixel to achieve a blurriness effect (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI; The embodiment shown in Fig. 4C allows the user to select one of four filter types or no filter at all. The user may select a median, an averaging, a Gaussian, or a morphology filter. Blur value of the pixels is analogous to the strength of the filter).


In regard to claim 16, Camilleri teaches a method for displaying and processing an image captured by an optical system (Camilleri abstract noting a vision system for a vehicle including an imaging device having an imaging sensor and a display device. The imaging device communicates an image signal to the display device) used to simulate a rear-view system of a vehicle (Camilleri paragraph 2 noting present invention relates to imaging systems for vehicles and, more particularly, to reverse aid imaging systems with a rearward facing imaging device or camera and a display), the method comprising:
capturing the image (Camilleri paragraph 3 noting camera or imaging sensor may capture an image of the rearward (or sideward or other blind spot area) field of view, and the image may be displayed to the driver of the vehicle to assist the driver in backing up or reversing or otherwise driving or maneuvering the vehicle); 
detecting a region of interest (ROI) of the captured image (Camilleri paragraph 11 noting provide enhanced processing of a portion of the image data that corresponds to the region of the scene at which the object was detected, or may adjust the display to highlight or enhance the displayed images of the detected object or of the region of the display that corresponds to the region of the exterior scene at which the object was detected); and
displaying the processed image on a display (Camilleri paragraph 5 noting the display system displays the captured images at a display device in the vehicle; and Camilleri paragraph 11 noting the imaging and display system may be adjusted or controlled to provide enhanced imaging of the exterior scene or enhanced processing of the captured images or enhanced displaying of the images of the exterior scene and the detected object, in response to such an object detection). 
However, Camilleri does not expressly disclose calculating one or more of a size, a position, and a field of view of a region of interest (ROI) of the captured image;
calculating a blur factor for blurring the ROI;
processing the image by manipulating an image gradient of the ROI pixel by pixel using the blur factor to reduce at least one of a brightness or a contrast of one or more pixels of the ROI, 
and wherein the manipulating of the image gradient of the ROI pixel by pixel comprises reducing the brightness and contrast of each pixel in the ROI
In the same field of endeavor, Hayasaka teaches calculating one or more of a size, a position, and a field of view of a region of interest (ROI) of the captured image (Hayasaka paragraph 36 noting the position of the frame or the size of the frame to be displayed on the head-up display 20 is calculated based on the acquired position and size of the object for each object, which is determined as an object to be alerted);
calculating a blur factor (Hayasaka paragraph 39 noting the display control signal for blurring display includes a luminance pattern in which a luminance value decreases from the center portion to the respective end portions) for blurring the ROI (Hayasaka paragraph 39 noting the edge of the line of the frame is in a blurred state.  In the ECU 30, the display control signal for blurring display is transmitted to the head-up display 20); and
processing the image by manipulating an image gradient of the ROI pixel by pixel using the blur factor to reduce at least one of a brightness or a contrast of one or more pixels of the ROI (Hayasaka paragraph 39 noting the display control signal for blurring display includes a luminance pattern in which a luminance value decreases from the center portion to the respective end portions (both sides) in the width direction of the line of the frame.  Change in the decreasing luminance value may decrease linearly or may decrease in a curve shape, like a normal distribution curve.  The highest luminance value in the center portion may be the same luminance value as the given luminance value for edge display or a luminance value around the given luminance value.  The smallest luminance value of each edge may be 0 or a value smaller than 0.  In this way, the luminance value decreases in the end portions (both sides), whereby the edge of the line of the frame is in a blurred state; and Hayasaka Fig. 3B showing the gradient of pixels in the frame having manipulated luminance, which translates to differences in brightness).
wherein the manipulating of the image gradient of the ROI pixel by pixel comprises reducing the brightness and contrast of each pixel in the ROI.
In the same field of endeavor, Blanford teaches wherein the manipulating of the image gradient of the ROI pixel by pixel (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI) comprises reducing the brightness and contrast of each pixel in the ROI (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI; The embodiment shown in Fig. 4C allows the user to select one of four filter types or no filter at all. The user may select a median, an averaging, a Gaussian, or a morphology filter. Blur value of the pixels is analogous to the strength of the filter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.

In regard to claim 17, Camilleri teaches a method for displaying and processing an image captured by an optical system (Camilleri abstract noting a vision system for a vehicle including an imaging device having an imaging sensor and a display device. The imaging device communicates an image signal to the display device) used to simulate a rear-view system of a vehicle (Camilleri paragraph 2 noting present invention relates to imaging systems for vehicles and, more particularly, to reverse aid imaging systems with a rearward facing imaging device or camera and a display), the method comprising:
capturing the image (Camilleri paragraph 3 noting camera or imaging sensor may capture an image of the rearward (or sideward or other blind spot area) field of view, and the image may be displayed to the driver of the vehicle to assist the driver in backing up or reversing or otherwise driving or maneuvering the vehicle); 
detecting a region of interest (ROI) of the captured image (Camilleri paragraph 11 noting provide enhanced processing of a portion of the image data that corresponds to the region of the scene at which the object was detected, or may adjust the display to highlight or enhance the displayed images of ; and
displaying the processed image on a display (Camilleri paragraph 5 noting the display system displays the captured images at a display device in the vehicle; and Camilleri paragraph 11 noting the imaging and display system may be adjusted or controlled to provide enhanced imaging of the exterior scene or enhanced processing of the captured images or enhanced displaying of the images of the exterior scene and the detected object, in response to such an object detection). 
However, Camilleri does not expressly disclose calculating one or more of a size, a position, and a field of view of a region of interest (ROI) of the captured image;
calculating a blur factor for blurring the ROI;
processing the image by manipulating an image gradient of the ROI pixel by pixel using the blur factor to reduce at least one of a brightness or a contrast of one or more pixels of the ROI, 
and wherein the manipulating of the image gradient of the ROI pixel by pixel comprises adopting information from a first pixel to a second pixel and adopting information from the second pixel to the first pixel to achieve a blurriness effect.
In the same field of endeavor, Hayasaka teaches calculating one or more of a size, a position, and a field of view of a region of interest (ROI) of the captured image (Hayasaka paragraph 36 noting the position of the frame or the size of the frame to be displayed on the head-up display 20 is calculated based on the acquired position and size of the object for each object, which is determined as an object to be alerted);
calculating a blur factor (Hayasaka paragraph 39 noting the display control signal for blurring display includes a luminance pattern in which a luminance value decreases from the center portion to the respective end portions) for blurring the ROI (Hayasaka paragraph 39 noting the edge of the line of the frame is in a blurred state.  In the ECU 30, the display control signal for blurring display is transmitted to the head-up display 20); and
processing the image by manipulating an image gradient of the ROI pixel by pixel using the blur factor to reduce at least one of a brightness or a contrast of one or more pixels of the ROI (Hayasaka paragraph 39 noting the display control signal for blurring display includes a luminance pattern 
However, Hayasaka does not expressly disclose wherein the manipulating of the image gradient of the ROI pixel by pixel comprises adopting information from a first pixel to a second pixel and adopting information from the second pixel to the first pixel to achieve a blurriness effect.
In the same field of endeavor, Blanford teaches wherein the manipulating of the image gradient of the ROI pixel by pixel (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI) comprises adopting information from a first pixel to a second pixel and adopting information from the second pixel to the first pixel to achieve a blurriness effect (Blanford paragraph 48 noting selection of a type of filter that may be applied to the image data in the ROI; The embodiment shown in Fig. 4C allows the user to select one of four filter types or no filter at all. The user may select a median, an averaging, a Gaussian, or a morphology filter. Blur value of the pixels is analogous to the strength of the filter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in regard to claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Camilleri et al. (U.S. Publication No. 2006/0125919), hereinafter referred to as Camilleri, in view of Hayasaka (U.S. Publication .

In regard to claim 4, Camilleri, Hayasaka, and Blanford teach all of the limitations presented in claim 3 as discussed above. However, These disclosures do not expressly disclose wherein the one or more preset parameters are based on one or more regulations related to a required field of view, and the ROI is calculated as any region outside the required field of view.
In the same field of endeavor, Lang teaches wherein the one or more preset parameters are based on one or more regulations related to a required field of view (Lang paragraph 10 noting reproducing (display) device depicts the corresponding legally-required field of view or a plurality of fields of view and optionally supplemental information, such as e.g., collision indications, distances and the like, for the area around the vehicle in a manner that is permanent (continuous) and viewable at all times by the driver), and the ROI is calculated as any region outside the required field of view (Lang paragraph 17 noting a "viewing area" generally describes an area which is larger than a legally-prescribed "field of view (vision)", and more than one field of view may be present in a viewing area).
It would have been obvious, to a person having ordinary skill in the art before the effective filing date, that if there is a legal requirement for an amount of field of view to be displayed, the region on the display must be at least the required field of view.
Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the teachings of Camilleri, Hayasaka, and Blanford for the same reasons as discussed above in claim 1. It would have additionally been obvious to combine these teachings with the teachings of Lang, because Lang is also in the field of endeavor of imaging systems on vehicles that comprise an image capturing unit, a display unit, and a processing unit to process the images prior to being displayed to the driver of the vehicle. The teachings of Lang would benefit the teachings of Camilleri and Hayasaka by providing teachings to make sure the systems and methods follow legal regulations. Thus, modified to incorporate the teachings of Lang, the teachings of Camilleri, Hayasaka, and Blanford include all of the limitations presented in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488